Citation Nr: 1537259	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of gallbladder removal.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Chicago, Illinois respectively.  

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2015, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement to service connection for the residuals of gallbladder removal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to service connection for the residuals of gallbladder removal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In August 2015, VA received a written statement from the Veteran's representative withdrawing his appeal in connection with his claim of entitlement to service connection for the residuals of gallbladder removal.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for the residuals of gallbladder removal is dismissed.


REMAND

In a June 2009 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating.  In August 2009, the Veteran submitted a VA Form 9 in which he argued that he was entitled to a compensable rating for hypertension for diastolic pressure predominately 100 or more, or a history of diastolic pressure predominately 100 or more requiring continuous medication for control.  The Board finds that this document constitutes a notice of disagreement with the initial rating assigned for the Veteran's service-connected hypertension.  See 38 C.F.R. §§ 20.201, 20.302 (2015); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by the veteran when considering whether a statement constitutes a notice of disagreement).  The RO has not issued a statement of the case (SOC) with respect to this claim.  As such, the Board must remand the claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative an SOC regarding the issue of entitlement to an initial compensable rating for hypertension.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


